Citation Nr: 1800628	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 2010 for the assignment of a 10 percent rating for service-connected external hemorrhoids.

2.  Entitlement to a compensable rating for hearing loss in the right ear prior to April 28, 2016 and a rating in excess of 70 percent for bilateral hearing loss thereafter.

3.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease with bilateral intervertebral disc syndrome (hereinafter "lumbar spine disability").

4.  Entitlement to an initial rating in excess of 20 percent for right leg sciatica (hereinafter "radiculopathy of the right lower extremity").

5.  Entitlement to a rating in excess of 20 percent for permanent nerve root involvement at L5 and S1 resulting in sensory deficit to the left leg (hereinafter "radiculopathy of the left lower extremity").


6.  Entitlement to service connection for residuals of a stroke (previously claimed as occipital stroke), to include as secondary to service-connected hypertensive cardiovascular (heart) disease or service-connected hypertension.

7.  Whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for skin lesions (affecting the scalp, abdomen, above the ankles, and the little finger of the left hand), to include as due to herbicide exposure or service-connected hypertension.

8.  Entitlement to service connection for right shoulder disorder (previously claimed as torn right rotator cuff).

9.  Entitlement to service connection for prostate disorder (previously claimed as abnormal prostate biopsies with rising PSA levels and enlarged prostate), to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to November 1974.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that although the Veteran submitted an untimely November 2013 notice of disagreement, the RO subsequently readjudicated the case in a March 2014 statement of the case and the Veteran filed a timely May 2014 substantive appeal, via a VA Form 9.  The Board finds it has jurisdiction over the claims on appeal and listed them on the title page accordingly.

The Board has recharacterized the Veteran's claim for occipital stroke more broadly to residuals of a stroke in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In an August 2017 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating for hearing loss from noncompensable to 70 percent, effective April 28, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for skin lesions, right shoulder disorder, and prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1978 VA rating decision, the issue of entitlement to service connection for external hemorrhoids was granted and assigned a noncompensable rating effective for the entire appeal period from October 17, 1977.

2.  The Veteran filed a claim for a compensable rating for service-connected external hemorrhoids on June 25, 2010, and the AOJ continued the noncompensable rating in the January 2011 VA rating decision.

3.  During the appeal period in an October 2012 VA rating decision, the AOJ assigned a 10 percent disability rating for service-connected external hemorrhoids effective from June 25, 2010.

4.  Within one year prior to the date of claim on June 25, 2010, the Veteran's service-connected external hemorrhoids were not manifested as large or thrombotic and irreducible with excessive redundant tissue and frequent recurrences.

5.  Prior to April 28, 2016, the Veteran's service-connected hearing loss in the right ear was not manifested by hearing acuity worse than Level IV hearing.

6.  Since April 28, 2016, the Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level XI hearing in the right ear and worse than Level VIII hearing in the left ear.

7.  For the entire appeal period, the Veteran's service-connected lumbar spine disability has not been manifested by Intervertebral Disc Syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, forward flexion of the lumbar spine limited to 30 degrees, ankylosis, or neurologic abnormalities (other than radiculopathy of the lower extremities).

8.  For the entire appeal period, the Veteran's service-connected radiculopathy of right lower extremity has not been manifested by at least moderately severe incomplete paralysis.

9.  For the entire appeal period, the Veteran's service-connected radiculopathy of left lower extremity has not been manifested by at least moderately severe incomplete paralysis.

10.  The Veteran has not been shown to have current residuals of a stroke at any time since he filed his claim or within close proximity thereto.

11.  In a January 2006 VA rating decision, the claim for entitlement to service connection for skin lesions was denied; the Veteran was notified of this action and of her appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.

12.  The evidence received since the January 2006 VA rating decision regarding skin lesions is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than June 25, 2010 for the assignment of a 10 percent rating for service-connected external hemorrhoids have not been met.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.400(o)(2), 20.204, 20.302, 20.1103 (2017); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017); 38 C.F.R. §§ 3.155, 3.157 (prior to March 24, 2015).

2.  The criteria for entitlement to a compensable rating for hearing loss in the right ear prior to April 28, 2016 and a rating in excess of 70 percent for bilateral hearing loss thereafter have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 3.83, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for entitlement to a rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5110(a) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.40 4.45, 4.59, 4.71a, Diagnostic Codes 5243 and 5235-5242 (2017).

4.  The criteria for entitlement to an initial rating in excess of 20 percent for radiculopathy of right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.123, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for entitlement to a rating in excess of 20 percent for radiculopathy of left lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 7104(a); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.123, 4.124a, Diagnostic Code 8520.

6.  The criteria for entitlement to service connection for residuals of a stroke, to include as secondary to service-connected hypertensive cardiovascular (heart) disease or service-connected hypertension, have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

7.  The January 2006 VA rating decision denying entitlement to service connection for skin lesions is final.  38 U.S.C. § 7105(b), (d) (2012); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2017).

8.  New and material evidence was received since the January 2006 VA rating decision to reopen the claim for service connection for skin lesions.  38 U.S.C. §§ 1110, 1131, 5108, 7104(b) (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As service connection, an initial rating, and an effective date have been assigned for the issue of entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity, the notice requirements of 38 U.S.C. § 5103(a) have been met.

Given the decision below for whether new and material evidence has been received to reopen previously denied claim of entitlement to service connection for skin lesions (affecting the scalp, abdomen, above the ankles, and the little finger of the left hand), a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

With regard to the remaining issues on appeal, the requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by September 2010 and May 2012 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159.

Next, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.

The Board acknowledges that, in an October 2017 written brief, the Veteran's representative reported the Veteran contends his service-connected disorders have become worse since the last examinations in 2015 and 2016, to include a request for an examination of the lumbar spine during a flare-up.  Nevertheless, there is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined in May 2016 or the service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities since he was last examined in November 2015.  38 C.F.R. § 3.327(a).  Moreover, the November 2015 VA Disability Benefits Questionnaire (DBQ) examination report addresses the Veteran's degree of function impairment of the lumbar spine during a flare-up.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).

The Veteran was not afforded a VA examination for his claim of service connection for residuals of a stroke, but none is required.  As will be discussed below, the Board finds that the evidentiary record does not show competent evidence of current residuals during the appeal period.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Earlier Effective Date for Assignment of 10 Percent for 
Service-Connected External Hemorrhoids

In October 2012, the AOJ awarded a 10 percent rating for external hemorrhoids.  Because the Veteran filed a timely notice of disagreement with the October 2012 VA rating decision that established the effective date for the award of this 10 percent rating and perfected his appeal, the Board properly has jurisdiction over this effective date issue.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

Generally, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that one year.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §3.400(o)(2); see Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").

During the time period in question, the VA administrative claims process has recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999).  Prior to March 24, 2015, § 3.157(b)(1) of title 38, Code of Federal Regulations, provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157 (b)(1) (in effect prior to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013).

In a January 1978 VA rating decision, the issue of entitlement to service connection for external hemorrhoids was granted and assigned at 0 percent (noncompensable) effective for the entire appeal period from October 17, 1977.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the January 1978 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

On June 25, 2010, the Veteran filed a claim for a compensable rating for service-connected external hemorrhoids.  In the January 2011 VA rating decision, the AOJ continued the noncompensable rating for service-connected external hemorrhoids.  As noted above, during the course of the appeal, in an October 2012 VA rating decision the AOJ assigned a 10 percent disability rating for service-connected external hemorrhoids effective from June 25, 2010 (date of claim).

In trying to find the earliest increased rating claim for external hemorrhoids following the final decision in January 1978, there is no indication in the record of any formal or informal claim until June 25, 2010, even though the Board recognizes that any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R.§ 3.155 (in effect prior to Mar. 23, 2015). Nor does a review of VA treatment records reflect an informal claim for increased benefits under 38 C.F.R. § 3.157 (in effect prior to Mar. 23, 2015).  Thus, in the October 2012 VA rating decision, the AOJ determined that the compensable evaluation for external hemorrhoids was warranted effective June 25, 2010, the date his claim for an increased rating for external hemorrhoids was received.

Having determined that June 25, 2010 is the date of receipt of the increased rating claim for external hemorrhoids for purposes of assigning an effective date for the award of 10 percent, the Board has reviewed the evidence of record to determine whether an ascertainable increase in the severity of his external hemorrhoids occurred during the preceding year.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, however, there is no evidence that such an increase was factually ascertainable during that one-year period.

Diagnostic Code 7336 provides that external or internal hemorrhoids is warranted at 10 percent disabling when large or thrombotic and irreducible with excessive redundant tissue and frequent recurrences.  38 C.F.R. § 4.114.

Review of VA treatment records dated during the period from June 25, 2009 to June 24, 2010 are silent for any increased symptoms of the external hemorrhoids.  While the October 2010 VA examination report documents clinical findings of the rectal evaluation to include frequent recurrences and excessive redundant tissue, the duration and date of onset of such symptomatology was not provided.  Moreover, the Veteran reported to the examiner occasional symptomatology of itching, pain, and swelling and occasional recurrence of hemorrhoids.

The Board finds that the Veteran's service-connected external hemorrhoids were not manifested as large or thrombotic and irreducible with excessive redundant tissue and frequent recurrences at any time from June 25, 2009 to June 24, 2010.  As a result, a rating of 10 percent for service-connected external hemorrhoids is not warranted at any time during the one-year period prior to June 25, 2010.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  For these reasons, an effective date earlier than June 25, 2010 for the assignment of a 10 percent rating for service-connected external hemorrhoids is denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected lumbar spine disability, hearing loss, and radiculopathy of the left lower extremity in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected radiculopathy of the right lower extremity in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Bilateral Hearing Loss

In a January 1978 VA rating decision, service connection for hearing loss in the right ear was granted because the disability had its onset during service.  The Veteran was assigned a noncompensable (0 percent) rating effective for the entire rating period from October 17, 1977.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In an April 2006 VA rating decision, a compensable rating for service-connected hearing loss in the right ear was denied and service connection for hearing loss in the left ear was denied.

On June 25, 2010, the Veteran requested a higher rating for service-connected hearing loss in the right ear and to reopen service connection for hearing loss in the left ear.  During the course of the appeal, in an August 2017 VA rating decision, service connection for hearing loss in the left ear was granted, and a 70 percent disability rating was assigned for bilateral hearing loss effective from April 28, 2016.  Id.  Since the 0 and 70 percent disability ratings are not the maximum ratings available prior to April 28, 2016 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85. 

In addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners noted functional impact from the Veteran's hearing loss.

A.  Prior to April 28, 2016

The Board considers whether a compensable rating for hearing loss in the right ear is warranted at any time within one year prior to the date of claim on June 25, 2010 to April 27, 2016.

At the October 2010 VA examination, the Veteran reported difficulty with conversations and communication.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
70
75

The average pure tone threshold was 59 in the right ear.  His word recognition score using the Maryland CNC test was 78 percent in the right ear.

These audiometric findings equate to Level IV hearing in the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying this numeral designation for the right ear, and a Level I hearing acuity Roman numeral designation for the nonservice-connected left ear hearing loss, Table VII results in a 0 percent rating for right ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h).  As a result, the currently assigned noncompensable rating for the Veteran's hearing loss in the right ear is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.

The right ear puretone thresholds in October 2010 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As a result, use of Table VIa is not warranted in this case.  See 38 C.F.R. § 4.86(b).

Review of VA treatment records dated from August 2009 to April 2016 document the Veteran's report of chronic hearing loss in February 2012, use and fittings for hearing aids in January 2012, February 2012, March 2012, and November 2013.  Clinical testing in December 2011 revealed hearing loss in the right ear mild to severe above 500 Hertz.  These results were recorded without measurements in decibels.

B.  Since April 28, 2016

The Board considers whether a rating in excess of 70 percent for bilateral hearing loss is warranted at any time since April 28, 2016.

At the April 28, 2016 VA examination for hearing loss and tinnitus, the Veteran reported difficulty with communication.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
80
80
LEFT
30
45
50
60
60

The average pure tone threshold was 66 in the right ear and 54 in the left ear.  His word recognition score using the Maryland CNC test was 26 percent in the right ear and 42 percent in the left ear.

These audiometric findings equate to Level XI hearing in the right ear and Level VIII hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, they result in a 70 percent disability rating for bilateral hearing impairment.  As a result, the currently assigned 70 percent disability rating for the Veteran's bilateral hearing loss is accurate and appropriately reflects this disability under the provisions of 38 C.F.R. § 4.85.  The VA examiner noted that test results were valid for rating purposes and use of speech discrimination score was appropriate for this Veteran.

The bilateral puretone thresholds in April 2016 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As a result, use of Table VIa is not warranted in this case.  See 38 C.F.R. § 4.86(b).

Review of VA treatment records dated from April 2016 to September 2017 document fittings for hearing aids in August 2017 and September 2017.  Clinical testing in June 2017 revealed hearing loss in the right ear moderate to profound from 1000 to 8000 Hertz and in the left ear moderate to severe from 750 to 6000 Hertz rising to moderately-severe at 8000 Hertz.  These results were recorded without measurements in decibels.

With regard to both periods on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral hearing loss.  He is competent to report a decrease in hearing acuity because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His assertions are also credible.  However, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  The Veteran in this case is not competent to measure his level of hearing loss and apply it to the rating schedule, as the record does not show he has the expertise or training to conduct audiographic testing to measure the degree of his hearing loss.

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran describes is contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

For these reasons, a compensable rating for hearing loss in the right ear prior to April 28, 2016 and in excess of 70 percent for bilateral hearing loss thereafter is denied.  38 C.F.R. §§ 4.3, 4.7.

Lumbar Spine Disability

In a January 1978 VA rating decision, service connection for a lumbar spine disability was granted because the disability was deemed to be directly related to his military service, to include treatment for low back pain therein.  The Veteran was assigned a noncompensable (0 percent) rating effective for the entire rating period from October 17, 1977.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In a January 2006 VA rating decision, the RO assigned a 20 percent disability rating effective for the entire rating period from September 7, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.

The Board notes that the Diagnostic Code for lumbosacral strain changed from 5295 to 5235-5242, effective September 26, 2003, thus reflecting a change in the assigned Diagnostic Code for the service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a.

On June 25, 2010, the Veteran requested a higher rating for the claim on appeal.  As such, the Board considers whether a rating in excess of 20 percent for lumbar spine disability is warranted at any time since or within one year prior to the date of claim on June 25, 2010.

Under the Formula for Rating IVDS based on Incapacitating Episodes (Diagnostic Code 5243), a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating, the maximum available, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For VA compensation purposes under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Diagnostic Code 5243, Note (1).

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a.

A 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Review of the evidentiary record since June 25, 2009 documents the following musculoskeletal symptomatology of the lumbar spine.

At the October 2010 VA examination through QTC Medical Services, the Veteran reported limitation in walking because of his spine condition and knees, specifically noting it takes an average of one hour to walk two miles.  He noted current symptomatology includes stiffness, fatigue, spasms, decreased motion, paresthesia, weakness, and numbness.  He also described constant pain exacerbated by physical activity and relieved by rest and medication, and limitation of motion during flare-ups.  The Veteran denied falling and any incapacitation in the past 12 months due to his spine condition.  Upon clinical evaluation, he demonstrated muscle spasm, tenderness, guarding, and forward flexion to 70 degrees.  There were no findings of muscle atrophy, abnormal gait or spinal contour, weakness, abnormal muscle tone, additional loss of function or range of motion after repetitive-use testing, or ankylosis.  The examiner also noted the Veteran's joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  A diagnosis of IVDS with degenerative arthritis changes was provided.

At the November 2015 VA examination for back (thoracolumbar spine) conditions, the Veteran reported worsening symptoms over the years with continuous back pain or fear of back pain affecting his balance and contributing to injurious falls over the past two years.  He reported flare-ups of the back when he bends over, stands up, gets out of bed, and occasionally while driving, as well as functional loss or impairment due to guarding movements and constant stiffness.  Upon clinical evaluation, he demonstrated muscle spasm, localized tenderness, less movement than normal, forward flexion to 90 degrees with pain, pain with weight bearing, and mild tenderness to palpation of the lumbar paraspinous muscles bilaterally.  The Veteran was not examined immediately after repetitive-use over time or during a flare-up but the examiner noted "the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during a flare-up" and pain significantly limits functional ability with repeated use over a period of time and with flare ups described as forward flexion to 70 degrees.  There were no findings of muscle atrophy, abnormal gait or spinal contour, episodes of acute signs and symptoms due to IVDS in the past 12 months, or ankylosis.

In the October 2017 written statement by the Veteran's representative, it was noted the Veteran asserts his service-connected lumbar spine disability causes severe functional loss and impairment of the joints during a flare-up.  The Board notes this contention was addressed in the November 2015 VA examination report.

Review of VA treatment records dated from August 2009 to September 2017 document lower back pain included among the list of his active problems.

With regard to whether a rating in excess of 20 percent is warranted under Diagnostic Code 5243, the Board finds that the Veteran's service-connected lumbar spine disability has not been manifested by IVDS with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

As a result, a rating in excess of 20 percent is denied for the entire appeal period since June 25, 2009 for service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With regard to whether a rating in excess of 20 percent is warranted under Diagnostic Code 5235-5242, the Board finds that the Veteran's service-connected lumbar spine disability has not been manifested by at least forward flexion of the lumbar spine limited to 30 degrees or less or ankylosis.  As discussed above, the relevant symptomatology includes limitation in walking, stiffness, fatigue, muscle spasms decreased motion, weakness, pain, flare-ups, guarding, tenderness, less movement than normal, and forward flexion, at worst, to 70 degrees; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  As a result, a rating in excess of 20 percent is denied for the entire appeal period since June 25, 2009 for service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.

Next, the Veteran's disability picture has not been more closely approximated by an increased rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, 4.59 and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

After a review of the medical and lay discussed above, the Board finds that forward flexion to 30 degrees or less or ankylosis has not been shown at any time during the appeal since June 25, 2009.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the lumbar spine, to include painful motion and functional ability with repeated use over a period of time and with flare ups limited described as forward flexion, at worst, to 70 degrees.  The Veteran's reported symptomatology does not, when viewed in conjunction with the medical evidence, tend to establish additional functional loss to the degree that would warrant a rating in excess of 20 percent for the service-connected lumbar spine disability at any time during the appeal period since June 25, 2009 under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.

The Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  At the outset, the Board notes that service connection for radiculopathy of the left lower extremity was granted in a January 2006 VA rating decision and service connection for radiculopathy of the right lower extremity was granted in a January 2011 VA rating decision, both as secondary to his service-connected lumbar spine disability.

With regard to any other associated neurological abnormalities associated with the service-connected lumbar spine disability, the record is silent for any additional findings.  In fact, the Veteran informed the October 2010 examiner that he does not have bowel problems, erectile dysfunction, or any bladder problems in relation to the spine condition.  The November 2015 VA DBQ examination report included indications of "no" for the Veteran having any other objective neurological abnormalities or findings associated with the thoracolumbar spine.  As a result, the Board finds a separate evaluation for any associated objective neurological abnormality (other than radiculopathy of the bilateral lower extremities) associated with the service-connected lumbar spine disability is not warranted in this case.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected lumbar spine disability.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  In this case, the Veteran is not competent to identify specific level of his service-connected musculoskeletal disability according to the appropriate Diagnostic Codes and relevant rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Radiculopathy of Right and Lower Extremities

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned a 60 percent rating when severe with marked muscular atrophy, 40 percent rating when moderately severe, and 20 percent rating when moderate.  38 C.F.R. § 4.124a.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in these Diagnostic Codes to describe the degree of deformity of the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

For VA purposes, the term "incomplete paralysis," with diseases of the peripheral nerves and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A.  20 Percent for Right Lower Extremity

In the January 2011 VA rating decision, service connection for radiculopathy of the right lower extremity was granted as secondary to the service-connected lumbar spine disability.  The Veteran was assigned a 10 percent disability rating for the entire appeal period effective from June 25, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  During the course of the appeal, in a March 2014 VA rating decision, the RO assigned a 20 percent disability rating effective for the entire appeal period effective from June 25, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

As such, the Board considers whether an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is warranted at any time since the date of claim on June 25, 2010.

Review of the evidentiary record since June 25, 2010 documents the following neurological symptomatology of the right lower extremity.

At the October 2010 VA examination, the Veteran demonstrated right leg motor function within normal limits, decreased sensory function, normal knee reflex, and absent ankle reflex.    There were no findings of peripheral nerve involvement or paralysis.

At the November 2015 VA examination for back (thoracolumbar spine) conditions, the Veteran reported sometimes his back pain shoots down the (unspecified) leg.  Upon clinical evaluation of the right leg, the Veteran demonstrated normal knee and ankle reflexes, normal sensory function, and mild intermittent pain.  There were no findings of constant pain, paresthesias and/or dysesthesias, or numbness in the right lower extremity.  The examiner characterized the severity of radiculopathy in the right lower extremity as mild.

Review of VA treatment records dated since June 2010 document (unspecified) leg pain included among the list of his active problems.

The Board finds that the Veteran's service-connected radiculopathy of the right lower extremity has not been manifested by at least moderately severe incomplete paralysis.  As discussed above, the relevant symptomatology includes objective findings of mild intermittent pain, absent ankle reflex, and decreased sensory function; nevertheless, such moderate symptomatology is contemplated in the currently assigned 20 percent disability rating.  Moreover, when the involvement is wholly sensory, the rating should be, at the most, for the moderate degree.  See 38 C.F.R. § 4.124a.  As a result, an initial rating in excess of 20 percent is denied for the entire appeal period since June 25, 2010 for service-connected radiculopathy of the right lower extremity.  Id. at Diagnostic Code 8520.

B.  20 Percent for Left Lower Extremity

On June 25, 2010, the Veteran requested a higher rating for the claim on appeal.  During the course of the appeal, in a March 2014 VA rating decision, the RO assigned a 20 percent disability rating effective for the entire appeal period effective from June 25, 2010.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  As such, the Board considers whether a rating in excess of 20 percent for radiculopathy of the right lower extremity is warranted at any time since or within one year prior to the date of claim on June 25, 2010.

Review of the evidentiary record since June 25, 2009 documents the following neurological symptomatology of the left lower extremity.

At the October 2010 VA examination, the Veteran reported symptoms of tingling, numbness, abnormal sensation, pain, and weakness in the left leg.  He explained these symptoms occur periodically, as often as once per week, and last one hour, and he has difficulty performing daily functions during flare-ups.  He also denied anesthesia and paralysis of the affect part.  Upon clinical evaluation of the left leg, the Veteran demonstrated motor function within normal limits, decreased sensory function, normal knee reflex, absent ankle reflex.  There were no findings of peripheral nerve involvement or paralysis.

At the November 2015 VA examination for back (thoracolumbar spine) conditions, the Veteran reported sometimes his back pain shoots down the (unspecified) leg.  Upon clinical evaluation of the left leg, the Veteran demonstrated normal knee and ankle reflexes, normal sensory function, and mild intermittent pain.  There were no findings of constant pain, paresthesias and/or dysesthesias, or numbness in the left lower extremity.  The examiner characterized the severity of radiculopathy in the left lower extremity as mild.

Review of VA treatment records dated since August 2009 document (unspecified) leg pain included among the list of his active problems.

The Board finds that the Veteran's service-connected radiculopathy of the left lower extremity has not been manifested by at least moderately severe incomplete paralysis.  As discussed above, the relevant symptomatology includes subjective findings of tingling, numbness, abnormal sensation, pain, and weakness, as well as objective findings of mild intermittent pain, absent ankle reflex, and decreased sensory function; nevertheless, such moderate symptomatology is contemplated in the currently assigned 20 percent disability rating.  Moreover, when the involvement is wholly sensory, the rating should be, at the most, for the moderate degree.  See 38 C.F.R. § 4.124a.  As a result, a rating in excess of 20 percent is denied for the entire appeal period since June 25, 2009 for service-connected radiculopathy of the left lower extremity.  Id. at Diagnostic Code 8520.

With regard to both claims on appeal, the Board has considered the Veteran's reported history of symptomatology related to the service-connected radiculopathy of the right and left extremities.  See Layno, 6 Vet. App. at 470.  In this case, the Veteran is not competent to identify specific level of his service-connected neurological disabilities according to the appropriate Diagnostic Codes and relevant rating criteria.  Kahana, 24 Vet. App. at 428.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright, 2 Vet. App. at 25.

Additional Considerations

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities on appeal render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Service Connection for Residuals of a Stroke

In June 2010, the Veteran requested disability compensation for hypertensive vascular disease which precipitated an occipital stroke.  He also asserted in the May 2014 VA Form 9 that his stroke was brought on by high blood pressure.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that service connection for hypertensive cardiovascular (heart) disease was granted by the AOJ in a January 1978 VA rating decision.  A separate evaluation for hypertension, as previously evaluated with hypertensive cardiovascular disease, was granted in a June 2011 VA rating decision.  Nevertheless, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of a stroke on a direct or secondary basis.  In particular, the Board finds that the Veteran has not been shown to have current residuals of a stroke at any time since he filed his claim or within close proximity thereto.

Prior to the date of claim on appeal in June 2010, review of VA treatment records document the Veteran's prior medical history included the Veteran's denial for history of seizures, tremor, or stroke, as noted in January 2005.  On the other hand, an August 2008 record noted the Veteran's prior medical history included a stroke.

Review of post-service treatment records document that in February 2012 the Veteran denied a history of stroke; however, a December 2016 record noted his history of prior stroke in 1987.

Moreover, throughout the course of the appeal period, the Veteran and his representative have been silent with regard to any residuals from a stroke, as noted in the November 2013 notice of disagreement, May 2014 VA Form 9, and October 2017 and December 2017 written briefs, as well as in post-service treatment records.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Moreover, current residuals or symptomatology is needed to develop this claim on a secondary basis.  See 38 C.F.R. § 3.310.  Evidence must show that the Veteran currently has the disability or residuals which benefits are being claimed.  Because the evidence shows that the Veteran does not have current residuals attributable to his stroke at any time since he filed his claim or within close proximity thereto, service connection is not warranted for residuals of a stroke.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence for Skin Lesions

In the January 2006 VA rating decision, service connection for skin lesions was denied because, while VA treatment records documented the Veteran's diagnosis of and treatment for seborrheic keratosis, the evidence of record did not show a relationship between the disorder and his service-connected hypertension or complaints of or treatment for the disorder in his service treatment records.  The Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement or submit new and material evidence within a year thereafter.  Therefore, the January 2006 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the January 2006 VA rating decision includes a May 2016 VA DBQ examination report and medical opinion.  The Veteran informed the VA examiner that the onset of his skin symptomatology began during service in 1967 when he broke out with itchy and crusty skin lesions on his ankle, scalp, and back area.  He also reported the condition has stayed the same, he has flare-ups occasionally, and has be treated over the last decade at various facilities.  The Board finds that this evidence is new and material to the element of an in-service occurrence and establishing a nexus, which was not established at the time of the January 2006 VA rating decision.  As a result, this claim is reopened.  38 U.S.C. §§ 1110, 1131, 5108; 38 C.F.R. §§ 3.156(a), 3.303, 3.310.


ORDER

An effective date earlier than June 25, 2010 for the assignment of a 10 percent rating for service-connected external hemorrhoids is denied.

A compensable rating for hearing loss in the right ear prior to April 28, 2016 and a rating in excess of 70 percent for bilateral hearing loss thereafter is denied.

A rating in excess of 20 percent for lumbar spine disability is denied.

An initial rating in excess of 20 percent for radiculopathy of right lower extremity is denied.

A rating in excess of 20 percent for radiculopathy of left lower extremity is denied.

Service connection for residuals of a stroke, to include as secondary to service-connected hypertensive cardiovascular (heart) disease or service-connected hypertension, is denied.

As new and material evidence has been received, the claim of entitlement to service connection for skin lesions is reopened.


REMAND

First, a remand is needed to obtain potentially relevant identified outstanding private treatment records and an additional VA medical opinion for the issue of entitlement to service connection for skin lesions.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the May 2016 VA examination for skin diseases, the Veteran reported that he has been treated over the last decade at Madigan Army Hospital, Pacific Medical Center, and other unspecified clinics.  Review of the evidentiary record does not indicate the AOJ made an attempt to obtain these identified treatment records.  The May 2016 VA DBQ medical opinion was provided without an adequate rationale as the VA examiner did not explain how the opinion was based on the Veteran's specific case and medical history during and since separation from service.  Although the examiner noted the opinion was based on the clinical evaluation and reviewing the medical records, the rationale was solely based on the absence of documented in-service treatment.  Moreover, the VA examiner did not address whether the Veteran's skin lesions are related to his in-service herbicide exposure or secondary to his service-connected hypertension, as asserted by the Veteran in a September 2005 statement.

Next, a remand is needed to obtain VA examinations and medical opinions for the issues of entitlement to service connection for right shoulder disorder and prostate disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a right shoulder disorder, review of the record shows a current diagnosis of impingement of the right shoulder in a February 2012 VA treatment problem list report, and service treatment records document the Veteran's reported complaint and treatment for the right deltoid arm in October 1969 and reported "yes" to having or having had a history of swollen or painful joints in the September 1974 Report of Medical History report.  Moreover, review of the record shows the Veteran served in combat, evidenced by his receipt of the Combat Infantryman Badge.  See 38 U.S.C. § 1154(b) (2012).

With regard to a prostate disorder, the Veteran requested in June 2010 service connection for abnormal prostate biopsies, rising prostate-specific antigens (PSAs) levels, and enlarging prostate due to exposure to Agent Orange, and indicated throughout the appeal period that he might have prostate cancer.  Review of the record shows current diagnoses of benign prostatic hypertrophy, benign prostatic hyperplasia, and PSA was elevated in January 2012 and February 2012 VA treatment problem list reports.  A December 2015 VA treatment record shows the Veteran's history of elevated PSAs, and a November 2013 VA treatment medication list report included a prescription for the prostate.  Review of the record also shows that the Veteran served in the Republic of Vietnam during his period of active service from October 1954 to November 1974 and there is no affirmative evidence that he did not have herbicide exposure while stationed in Vietnam.

As such, the Board finds that additional development is needed to determine the existence and etiology of right shoulder disorder and prostate disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment facilities, other than Madigan Army Hospital and Pacific Medical Center, at which he sought treatment for his skin lesions.

Then, make appropriate efforts to obtain any outstanding records so authorized for release from Madigan Army Hospital, Pacific Medical Center, and any other facility identified by the Veteran.

All negative responses must be document and the Veteran must be notified.

2.  Return the Veteran's claims file to the examiner who conducted the May 2016 VA examination for skin diseases so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin lesions (even if it has since resolved) began during active service or is related to an incident of service, to include in-service herbicide exposure and consideration of the Veteran's assertions of in-service occurrences and continues skin symptomatology since separation from service as noted in the May 2016 VA examination report.  It is not sufficient to conclude that the skin condition is not due to herbicide agent exposure merely because it is not listed as a disease presumptively associated with herbicide agent exposure.  

The examiner must also opine as to the following: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin lesions were was proximately due to or the result of his service-connected hypertension.

b)  Whether it is at least as likely as not that the Veteran's skin lesions were aggravated beyond its natural progression by his service-connected hypertension.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Schedule the Veteran for an examination with an appropriate clinician for his right shoulder disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

The Veteran's in-service treatment for the right deltoid arm in October 1969 and the Veteran's report of "yes" to having or having had a history of swollen or painful joints in the September 1974 Report of Medical History report.

The examiner must (a) identify all diagnoses of a right shoulder disorder since June 2010 and (b) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder (each diagnosis even if since resolved, to include impingement of the right shoulder) began during active service or is related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4.  Schedule the Veteran for an examination with an appropriate clinician for his claimed prostate disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.
Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

For purposes of this remand, the Veteran is presumed to have had exposure to herbicides during his period of active service from October 1954 to November 1974 while stationed in Vietnam.

The examiner must (a) identify all diagnoses of a prostate disorder since June 2010 and (b) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate disorder (each diagnosis even if since resolved) began during active service or is related to an incident of service, to include in-service herbicide exposure.  It is not sufficient to conclude that the skin condition is not due to herbicide agent exposure merely because it is not listed as a disease presumptively associated with herbicide agent exposure.  

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

5.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


